DETAILED ACTION
Claim Objections
Claims 12 – 15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim is claimed in Claim 12.  See MPEP § 608.01(n).  Accordingly, the claims have  not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 – 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The numbers in the claims are indefinite as the meanings of the numbers are unclear.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 1 — 4 and 8 — 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Rebeyrolle et al (AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No.
2010/0059529 A1).
With regard to Claims 1 — 2, Rebeyrolle et al disclose a tube having a skirt, welded from
a blank — forming film (page 9, lines 21 — 23) comprising, in an example, a barrier layer
comprising EVOH ‘20’ between a layer ‘1’ of LDPE that is a surface layer (page 8, lines 16 —
26; Figure 1); and an outer surface layer ‘10’ of LDPE (external; page 9, lines 1 — 4); the LDPE
layers are sealable (giving excellent welding; page 3, lines 22 — 24); the barrier layer
alternatively comprises a plurality of layers (page 6, lines 1 — 5); the surface layer ‘1’ is therefore an inner layer; the film is therefore structurally identical to a film in which a primary film, comprising all of the film layers except for layer ’10,’ is bonded to layer ’10,’ which is
superimposed on the primary film; because the barrier layer comprises a plurality of layers, the
primary film consists of means for stabilizing the film and protecting the layer ‘10’ against
heating; the film is also a strip, as shown in Figure 1. Rebeyrolle et al fail to disclose a decorative
film.
Thomasset teaches a tube (tubular body; paragraph 0001) that is a substrate for
decoration for the purpose of obtaining a tube having texture (textural; paragraph 0041).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
tube having decoration on the outer surface layer in order to obtain a tube having texture as
taught by Thomasset. Because the making of a tube is disclosed by Rebeyrolle et al, a flat strip
is disclosed.
With regard to Claim 3, Rebeyrolle et al do not explicitly disclose two stabilizing layers
arranged symmetrically relative to a median plane of the primary film. However, because the
barrier layer comprises a plurality of layers, it would have been obvious for one of ordinary skill
in the art to provide for three layers. Two stabilizing layers would therefore be arranged
symmetrically relative to a median plane of the primary film, which is the third layer between the
two layers. The two layers would therefore be separated.
With regard to Claim 4, the claimed aspect of ‘obtained by blowing’ is directed to a
product — by — process limitation and is therefore given little patentable weight.
With regard to Claim 8, the decorative layer would therefore be situated near the upper
surface of the strip.
With regard to Claims 9 — 10, an additional printed layer is taught by Thomasset, because a graphic decoration layer is also taught (paragraph 0041).


6. 	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al
(AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No. 2010/0059529
A1) and further in view of Dewart et al (EP 844258 A1).
Rebeyrolle et al and Thomasset disclose a film as discussed above. Rebeyrolle et al and
Thomasset fail to disclose a sealable inner layer and sealable outer layer comprising medium
density polyethylene.
Dewart et al teach the addition for medium density polyethylene to low density
polyethylene for the purpose of providing the good mechanical properties of medium density
polyethylene to low density polyethylene (page 2, lines 1 — 29).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
sealable inner layer and sealable outer layer comprising medium density polyethylene in order to
obtain the good mechanical properties of medium density polyethylene as taught by Dewart et
al.

7. 	Claims 6 — 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al (AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No.
2010/0059529 A1) and further in view of Bower et al (U.S. Patent Application Publication No.
2011/0274796 A1).
Rebeyrolle et al and Thomasset disclose a film as discussed above. With regard to Claim
6, Rebeyrolle et al and Thomasset fail to disclose a decorative layer comprising polyethylene
terephthalate.
Bower et al teach a film that is metallized for the purpose of barrier and decoration
(paragraph 0013), the film comprising polyethylene terephthalate (paragraph 0020), for the
purpose of providing both oxygen and moisture barrier properties (paragraph 0002).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
barrier layer comprising polyethylene terephthalate in a film in order to obtain a barrier layer that
is also a decorative layer that provides oxygen and moisture barrier properties as taught by
Bower et al.
With regard to Claim 7, the decorative layer would therefore be provided with a metallic
coating.

8. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rebeyrolle et al
(AU 9455292 A) in view of Thomasset (U.S. Patent Application Publication No. 2010/0059529
A1) and further in view of Kosbab et al (U.S. Patent No. 3,740,306).
Rebeyrolle et al and Thomasset disclose a tube as discussed above. Rebeyrolle et al and
Thomasset fail to disclose an additional protective layer of the printed layer extending over an
entire surface of the printed layer.
Kosbab et al teach a tube (column 1, lines 25 — 30) comprising a protective layer of a
printed layer for the purpose of additionally protecting glossy appearance (column 5, lines 55 —
70).
It therefore would have been obvious for one of ordinary skill in the art to provide for a
protective layer of a printed layer in order to additionally protect glossy appearance as taught by
Kosbab et al. Because a protective layer of a printed layer would be obtained, it would
additionally be obvious to provide a protective layer extending over an entire surface of the
printed layer.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782